Citation Nr: 0527251	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for osteoarthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent, from July 28, 1999, and a compensable rating from 
July 13, 1998, to July 27, 1999, for osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran service on active duty from August 1963 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In February 2003, the veteran and his wife testified before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file. 

By way of procedural background, we note that this claim was 
previously before the Board and remanded in August 2003 for 
further evidentiary development.  Since the requested 
development was completed, this claim is now properly before 
the Board at this time.

Additionally, the August 2003 remand also addressed the 
veteran's claim for entitlement to service connection for a 
left knee disability.  In a May 2005 rating decision, the RO 
awarded service connection for this disability.  This 
represents a full grant of the benefit sought on appeal as to 
this issue, and the Board will therefore confine this 
discussion to the issue as set forth above.

The issue of entitlement to an initial increased evaluation 
for osteoarthritis of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's osteoarthritis of the right knee is 
characterized normal extension and flexion which is limited 
from 110 to 130 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
osteoarthritis of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.21, 4.41, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March and November 1999 rating 
decisions, a November 1999 statement of the case (SOC), and 
April 2000, January 2001, June 2002, and May 2005 
supplemental statements of the case (SSOCs) that discussed 
the pertinent evidence and the laws and regulations related 
to the claim on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service-connected condition had 
gotten worse.

As it pertained to respective responsibilities, the veteran 
was told to provide specific contact information if he wanted 
VA to obtain any additional private medical records in 
support of his claim.  The veteran was further informed that 
he could submit any additional information or evidence to VA, 
preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in July 1998.  Thereafter, the RO issued rating decisions in 
March and November 1999.  In March 2004, the RO provided 
proper notice to the veteran regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit pertinent 
evidence pertaining to his claim, which he received after 
initial AOJ adjudication of his claim.

The Board notes that the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Additionally, the Board observes that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  In 
this regard, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
private treatment records, and VA outpatient treatment and 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Therefore, the Board finds that 
any error in the timing of the veteran's notification of the 
VCAA constituted harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

A May 1998 letter from the Social Security Administration 
indicates the veteran was found to be disabled beginning in 
December 1997.  When asked about his disabling conditions, 
the veteran indicated that he had arthritis throughout his 
body and a knee that could not be mended by medication.

An August 1998 outpatient treatment record shows an 
impression of right knee meniscal and anterior cruciate 
ligament tears.

In December 1998, the veteran underwent VA examination.  He 
had a twisting injury while in service and was diagnosed at 
that time with a soft tissue injury of his right knee, 
probably a meniscal tear.  He currently complained of chronic 
progressive right knee pain.  On examination, there was no 
swelling, increased heat, or erythema of the right knee.  
There was full painless range of motion.  There was medial 
joint line tenderness to palpation.  A positive patellar 
grind test was noted.  There was no instability anterior, 
posterior or medial laterally.  Quad and hamstring strength 
was normal and symmetrical.  Sensation was intact.  The 
veteran's gait was fluid and without impediment.  A July 1998 
MRI revealed degenerative arthritis, a bucket-handle tear of 
the medial meniscus, and chondromalacia of the patella and 
the femoral condyles.  X-rays showed osteoarthritis, medial 
tibiofemoral joint space; mild degenerative change, proximal 
tibiofibular joint; and no evidence of a suprapatellar joint 
effusion.  The diagnoses were status post soft tissue injury 
to the right knee and degenerative joint disease of the right 
knee.

In a December 1998 written statement, C.L., M.D., indicated 
the veteran complained of right knee pains with morning 
stiffness.  Examination showed a slightly deformed tender 
right knee.  The veteran was given various pain medications.  
An MRI showed extensive degeneration with multiple complex 
tears of the medial meniscus and extensive osteoarthritis 
with Grade IV chondromalacia.  The veteran stated he had 
problems standing, walking, climbing, pushing, pulling, and 
lifting weight because of his right knee problem.

In October 1999, the veteran underwent VA examination.  He 
used no orthotic or assistive devices.  He used leg weights 
at home to do therapy for his knees.  Knee pain was worse 
with damp weather.  He could only walk one or two blocks 
before he had to stop.  The veteran had difficulty on stairs, 
especially in the morning.  He had to retire from his job as 
an electrician because he was unable to climb a ladder.  His 
knees would swell, and he had clicking.  He described 
bilateral knee pain daily.

On examination, the veteran's gait was mildly antalgic and 
favored the right knee.  It appeared hypertrophic.  There was 
moderate medial joint line tenderness and severe 
patellofemoral pain and crepitus.  There was no drawer sign 
or instability appreciated.  Range of motion was 0 to 120 
degrees.  The diagnosis was osteoarthritis of the right knee 
with degenerative changes and evidence of prior trauma.

Private treatment records dated from October 1999 to July 
2004 show Dr. L treated the veteran for pain in his knees 
during that time.

In March 2000, the vetera testified before a decision review 
officer at the RO.  For a long time, the veteran could deal 
with his right knee pain.  Then he noticed that climbing 
ladders for his job became much more difficult.  He testified 
that he had tears and cartilage problems in his right knee.  
He had pain and could not bend it like he used to.  It 
swelled almost all the time.  He had stiffness, particularly 
in the morning.  He took anti-inflammatory and pain 
medication.  His wife testified that he had a limp most of 
the time.  The veteran had trouble doing things around the 
house now.  His wife could hear his knee click.

In May 2001, the veteran underwent VA examination.  He noted 
a throbbing pain in his right knee and increased heat in the 
area.  He had no swelling but had intermittent episodes of 
stiffness in the joint, a feeling of weakness, and difficulty 
climbing stairs.  He did not use canes, crutches, or braces.  
Examination revealed the veteran walked without a limp.  
There was no increased heat or swelling of the joint.  Range 
of motion was from 0 to 110 degrees.  Patellar femoral 
grinding test was markedly positive.  Joint line tenderness 
was positive on both the medial and lateral joint lines.  
There was no pain on stressing medial or lateral collateral 
ligaments, and tibial femoral rotation was full.  The 
diagnosis was degenerative disease of the right knee.

In February 2003, the veteran testified before the 
undersigned.  He stated that his right knee felt different.  
In the morning, for a half hour, he was in constant pain.  He 
related that one of his doctors wanted to replace his right 
knee.  The veteran's wife testified that he had trouble 
driving for long periods of time, climbing ladders, and doing 
work around the house.  He could stand comfortably only for 
fifteen minutes.  He needed to use something to get himself 
up from a seated position.  He indicated his knees did not 
lay flat.  He related that his knee at times felt like it was 
giving way.  He had never fallen.  His job for thirty years 
required a lot of stooping, climbing, and kneeling.

In October 2004, the veteran underwent VA examination.  He 
reported that his symptoms flared up at night and were not 
alleviated because he did not take any medication.  There was 
no additional limitation of motion during the flare-ups, as 
they predominantly occurred at night when he was resting.  He 
did not wear a brace.  There were no episodes of dislocation 
or recurrent subluxation.  There was arthritis in his knee.  
He was independent with activities of daily living and 
ambulation without any assistive devices.

On examination, the veteran's knee was normal to inspection.  
There was no significant tenderness to palpation.  There was 
no edema, effusion, erythema, abnormal movement, or guarding 
of movement.  There were no callosities.  There was no 
breakdown or unusual shoe wear pattern in the feet.  There 
was no ankylosis.  Range of motion was full for extension and 
to 130 degrees of flexion.  There was a minimal amount of 
crepitus noted on range of motion.  The anterior and 
posterior cruciate ligaments were intact.  McMurray test was 
positive in the right knee.  X-rays revealed positive 
arthritis of the right knee.  The impression was meniscal 
injury in the right knee with possible post-traumatic 
arthritis.

An MRI of the right knee revealed degenerative arthritis as 
well as a bucket handle tear of the posterior horn of the 
medial meniscus and degenerative tears in the anterior and 
posterior horns of the lateral meniscus.  The veteran's 
symptoms could increase with repetitive motion.  However, the 
pain was present even without repetitive motion.


III.  Analysis

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected osteoarthritis of the right knee, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's right knee disability is currently rated 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2004).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is to be rated as arthritis, 
degenerative.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004), 
arthritis, degenerative (hypertrophis or osteoarthritis), 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major join or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion: with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is assigned, and with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004), flexion 
limited to 60 degrees warrants a noncompensable evaluation, 
flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent evaluation, and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  Normal range of motion of 
the knee is extension to 0 degrees and flexion to 140 
degrees.  38 C.F.R. § 4.71a, Plate II (2004).  Therefore, in 
order for the veteran's disability rating to be increased, he 
must demonstrate flexion limited to 15 degrees.  None of the 
medical evidence, however, shows that the veteran's flexion 
was ever limited to 15 degrees.  His flexion primarily ranged 
from 110 to 130 degrees.  Thus, a rating in excess of 20 
percent based on limitation of flexion is not warranted.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.  As 
such, the Board must examine whether a separate rating is 
warranted based on limitation of extension.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004), limitation of extension 
of the leg is assigned a noncompensable rating at 5 degrees, 
a 10 percent rating at 10 degrees, a 20 percent rating at 15 
degrees, a 30 percent rating at 20 degrees, a 40 percent 
rating at 30 degrees, and a 50 percent rating at 45 degrees.  
A review of the medical evidence of record shows that the 
veteran's extension was normal.  Physical examination always 
revealed 0 degrees of extension.  Therefore, a separate 
rating based on limitation of extension is not warranted.

Furthermore, there is no objective evidence that pain on use 
of the right knee results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran complains of pain in the right knee with activity, 
there is no objective medical evidence showing that pain 
causes limitation of extension or flexion which would warrant 
a higher rating.  The October 2004 VA examination report 
shows the veteran's symptoms may increase with repetition.  
The Board notes that the veteran's pain and increased 
symptoms on repetition are already contemplated by his 20 
percent rating, as he does not meet the schedular criteria 
for a 20 percent rating based on limitation of flexion and/or 
extension.  The Board finds that the RO already applied the 
criteria of DeLuca properly in assigning the current 
evaluation.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all possible applicable diagnostic codes.

The veteran has never been diagnosed with ankylosis of his 
right knee.  Indeed, the October 2004 VA examination report 
shows there was no ankylosis of the right knee.  In addition, 
the veteran has never complained of an inability to flex or 
extend the knee.  Therefore, 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2004) is not for application.

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  While the veteran has testified that he sometimes 
felt like his knee would buckle, the December 1998 and 
October 1999 VA examination reports specifically show there 
was no instability of the right knee.  More recent evidence 
has not shown otherwise.  As the veteran does not have any 
instability of the knee, he is not entitled to a separate 
rating under 38 C.F.R. § 71, Diagnostic Code 5257.

The veteran has never been diagnosed with either nonunion or 
malunion of the tibia and fibula.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004), is not for application.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 
and 5263 (2004), do not provide for a disability rating 
higher than 20 percent.  Therefore, even if they were 
applied, an increased disability rating would not be applied.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in July 1998, has his right 
knee osteoarthritis been more disabling than reflected by the 
currently assigned 20 percent rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating; the benefit-of-the doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for osteoarthritis of the right knee is denied.


REMAND

As noted above, in May 2005, the RO awarded service 
connection for osteoarthritis of the veteran's left knee and 
assigned a noncompensable rating from July 13, 1998 to July 
27, 1999, and a 10 percent evaluation from July 28, 1999.  
Subsequently, also in May 2005, the veteran submitted a 
written statement that, when evaluated, appears to be a 
notice of disagreement with the rating assigned in the May 
2005 rating decision.  Specifically, he indicates his 
dissatisfaction with the decision of VA as to both of his 
knees.  Therefore, the Board interprets this as his notice of 
disagreement with the rating assigned upon his initial grant 
of service connection for the left knee.  The RO has not 
issued a statement of the case which addresses this issue and 
the Board finds that a remand for this action is necessary.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, due process demands that this claim is REMANDED 
for the following:

The AMC should issue a statement of the case to the 
veteran and his representative addressing the issue 
of entitlement to an initial increased rating for 
osteoarthritis of the left knee.  The statement of 
the case should include all relevant law and 
regulations pertaining to the claim.  The veteran 
must be advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 20.302(b) 
(2004).  This matter should then be returned to the 
Board for further appellate consideration, only if 
an appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


